ROSS, Circuit Judge.
This suit was commenced by the appellee, Henry A. Crane, against the appellant, O. F„ Buckley, in the superior court of Tulare county, Cal., from which, on motion of the defendant, it was transferred to the court below. The suit was upon a contract for the sale and purchase of a certain tract of land situated in Tulare county. The complainant alleged a violation on the part of the vendee of the terms of the contract, and prayed a foreclosure of his rights and interests thereunder, and a recovery of the possession of the property from him. The defendant answered the bill of complaint, and also filed a cross bill, in which he alleged that the execution of the agreement of sale sued upon was induced on bis part solely by false and fraudulent statements and misrepresentations, made to him by the complainant and one Thomas Hayes, regarding the character and value of the property in controversy, and in pursuance of a conspiracy between Crane and Hayes. The case was tried in the court below upon this issue of fraud, resulting in a judgment dismissing the cross bill, and awarding the complainant the relief prayed for. The present appeal is from that judgment. The record is a very voluminous ítne, and has received careful consideration. The court below was of the opinan that the evidence did not sustain the charges contained in the cross bill. We are of the same opinion. To review the evidence in detail, however, would serve no useful purpose; so nothing more need be said. The judgment Is affirmed.
On Petition for Rehearing.
(October 19, 1899.)